Name: Commission Regulation (EC) NoÃ 1416/2007 of 3 December 2007 fixing the time limit for the submission of applications for private storage aid in respect of pigmeat
 Type: Regulation
 Subject Matter: animal product;  distributive trades;  agricultural structures and production
 Date Published: nan

 4.12.2007 EN Official Journal of the European Union L 316/3 COMMISSION REGULATION (EC) No 1416/2007 of 3 December 2007 fixing the time limit for the submission of applications for private storage aid in respect of pigmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organisation of the market in pigmeat (1), and in particular Article 4(6) thereof, Whereas: (1) Private storage aid granted pursuant to Commission Regulation (EC) No 1267/2007 of 26 October 2007 on special conditions for the granting of private storage aid for pigmeat (2) has had a favourable effect on the pigmeat market. A temporary stabilisation of prices is expected. The granting of private storage aid for pigmeat should therefore be ended. (2) The Management Committee for Pigmeat has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION: Article 1 The time limit for the submission of applications for private storage aid for pigmeat shall be 4 December 2007. Article 2 This Regulation shall enter into force on 4 December 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 December 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 282, 1.11.1975, p. 1. Regulation as last amended by Regulation (EC) No 1913/2005 (OJ L 307, 25.11.2005, p. 2). (2) OJ L 283, 27.10.2007, p. 53.